ORDER

Pursuant to SCR 3.166, the Kentucky Bar Association requests that this Court enter an order confirming the automatic temporary suspension of Respondent, John T. Rankin, from the practice of law due to his recent felony conviction. For the following reasons, the KBA’s request is granted.
Respondent, whose last known bar roster address is 121 South Seventh Street, Suite 300, Louisville, Kentucky 40202, was *469admitted to the practice of law in Kentucky on April 19, 1973. On July 19, 2000, Respondent was indicted in the Jefferson Circuit Court for Illegal Possession of a Controlled Substance in the First Degree (morphine), a Class D felony and Possession of Marijuana, a Class A misdemeanor. On December 21, 2001, Respondent pled guilty to both charges. Respondent was scheduled to be sentenced in the Jefferson Circuit Court on February 25, 2002.
SCR 3.166(1) provides that any member of the KBA convicted of a felony shall be automatically suspended from the practice of law in this Commonwealth, and that the suspension shall take effect automatically on the day following the finding of guilt or upon the entry of judgment, whichever occurs first, and shall remain in effect until dissolved or superseded by order of this Court.
Upon the foregoing facts, it is ordered that:
1. The automatic suspension of Respondent, John T. Rankin, from the practice of law in Kentucky is hereby confirmed. Said suspension shall be effective from December 22, 2001 until the suspension is dissolved or superseded by subsequent order of this Court.
2. Pursuant to SCR 3.166(4), Respondent, John T. Rankin, is required to notify all clients in writing of his inability to continue to represent them and to furnish copies of such letters to the Director of the KBA. In the event Respondent has failed to comply with the foregoing requirement, such letters shall be sent forthwith.
3. Pursuant to SCR 3.166(5), Respondent, John T. Rankin, is hereby ordered immediately to cancel and cease any advertising activity in which he is engaged.
All concur.
ENTERED: March 21, 2002.
/s/ Joseph E. Lambert Chief Justice